                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                            NO. 3:20-CV-00372-FDW-DSC
TOTAL PETROCHEMICALS AND
REFINING USA, INC.,

               Plaintiff,

   v.                                                          ORDER

RSI LEASING, INC.
RSI LOGISTICS, INC.,

               Defendants.


        THIS MATTER is before the Court on the Parties’ Motions for Partial Summary

Judgment. (Doc. Nos. 40, 41). Plaintiff and Defendants seek summary judgment as to liability on

Plaintiff’s remaining claims for negligence, gross negligence, and punitive damages. The

applicable standard of review for these motions is well-settled: “An award of summary judgment

is only appropriate if the record demonstrates that ‘there is no genuine dispute as to any material

fact and that the movant is entitled to judgment as a matter of law.’” United States v. Ancient

Coin Collectors Guild, 899 F.3d 295, 312 (4th Cir. 2018) (quoting Fed. R. Civ. P. 56(a)).

        RSI Leasing does not oppose Plaintiff’s Motion for Summary Judgment as to liability for

negligence only; however, RSI Logistics opposes Plaintiff’s Motion for Summary Judgment in

its entirety. (Doc. No. 46, pp. 1-2). Plaintiff maintains RSI Leasing and RSI Logistics are one in

the same, and one Defendant’s admission of negligence binds the other. (Doc. No. 47). Thus,

despite RSI Leasing’s concession as to negligence liability, there appears to be a genuine dispute

as to whether RSI Leasing and RSI Logistics are legally distinct and whether the actions of one

binds the other. The evidence before the Court demonstrates significant questions of fact remain


                                                1

        Case 3:20-cv-00372-FDW-DSC Document 52 Filed 08/31/21 Page 1 of 2
as to Plaintiff’s claims for negligence, gross negligence, and punitive damages against both RSI

Leasing and RSI Logistics. Accordingly, the Court DENIES the Parties’ Motions for Summary

Judgment. (Doc. Nos. 40, 41).

       Given this decision and the matters currently docketed for trial in two weeks, the Court

will in its discretion sua sponte continue this case from the September 13, 2021, trial term to the

trial term beginning November 1, 2021. The parties’ jointly-prepared pretrial submissions shall

be due October 8, 2021. The Court will set a pretrial conference at a later date.


       IT IS SO ORDERED.




 Signed: August 31, 2021




                                                 2

      Case 3:20-cv-00372-FDW-DSC Document 52 Filed 08/31/21 Page 2 of 2
